Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4017 Filed 06/16/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,                 Cr. No. 16-20222

                  v.                         District Judge Arthur J. Tarnow

ELLIOTT COTTON,

                  Defendant.
                                     /

                       RESPONSE BRIEF
     IN SUPPORT OF PETITION FOR COMPASSIONATE RELEASE

      The government’s response rehashes many arguments—about the adequacy

of the BOP’s response to COVID-19 and whether release is “consistent with” the

Sentencing Commission’s policy statements—that this Court has repeatedly rejected

in this case. See Segars v. United States, No. CR 16-20222-3, 2020 WL 3172734, at

*3 (E.D. Mich. June 15, 2020); Snell v. United States, No. CR 16-20222-6, 2020 WL

2850038, at *3 (E.D. Mich. June 2, 2020); Howard v. United States, No. 16-CR-

20222-2, 2020 WL 2615509, at *2 (E.D. Mich. May 22, 2020); Miller v. United

States, No. CR 16-20222-1, 2020 WL 1814084, at *4 (E.D. Mich. Apr. 9, 2020).

      But three points warrant reply to the government’s opposition to Elliott

Cotton’s motion for compassionate release.

                                         1
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4018 Filed 06/16/20 Page 2 of 7




      1. This Court need not dismiss Cotton’s motion.

      The government argues that United States v. Alam, No. 20-1298, 2020 WL

2845694, at *5 (6th Cir. June 2, 2020), requires dismissal of Cotton’s motion. (R.

437, Gov. Resp., PgID 3770–71.) That is not correct. Although the Sixth Circuit

approved of a “dismissal without prejudice” procedure for motions filed before the

30-day deadline lapsed, it did not mandate that approach. Rather, it expressed a

concern, based on judicial policy reasons, of “reviewing stale motions.” Id. And that

concern is not present here. Cotton asked the warden for compassionate release on

May 25, 2020, so 30 days will have lapsed on June 25, 2020, just next week. The

government has not presented any argument that a week delay will somehow render

stale the information in Cotton’s briefing here.

      2. “Extraordinary and compelling” reasons exist for release

      The government argues that, because there are no confirmed COVID-19 cases

at FCI Morgantown, Cotton’s “risk of infection is attenuated.” (R. 437, Gov. Resp.,

PgID 3773.) But yesterday, this Court confirmed the ongoing danger at Morgantown

in Segars, 2020 WL 3172734, at *3. In particular, as described in United States v.

Agomuoh, No. 16-20196, 2020 WL 2526113, at *2–3 (E.D. Mich. May 18, 2020),

and not disputed by the government, prisoners are “sleeping within ten feet of each




                                          2
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4019 Filed 06/16/20 Page 3 of 7




other” and “eating elbow to elbow.” Id. “There’s no medical treatment after 5:00

PM.” Id. There is “one doctor on staff with a handful of nurses.” Id.

      This Court concluded: “Considering the number of infected people [the

movant] is unknowingly in contact with, continuing to incarcerate him under these

conditions could be a lethal decision. The Court refuses to join FCI Morgantown in

its ignorance of a deadly virus hidden in plain sight.” Segars, 2020 WL 3172734, at

*3. The same is true of Cotton.

      In terms of Cotton’s medical conditions, the government argues that Cotton’s

asthma is “mild” and not “moderate” or “severe,” and that Cotton is not receiving

treatment for COPD in prison. (R. 437, Gov. Resp., PgID 3775–77.)

      But this description of Cotton’s medical conditions is incomplete. Cotton’s

prison records show he suffers hyperlipidemia, glaucoma, myopia, asthma, gout,

swelling, prediabetes, and obesity. (Ex. 4 to Cotton’s Suppl.) As described in his

presentence report, he also has a history of chronic kidney disease. PSR ¶ 47. His

conditions were severe enough that he received disability benefits from the Veterans

Administration. PSR ¶ 59. His obesity, hyperlipidemia, asthma, and prediabetes in

particular put him at risk of COVID-19. He also is just one year below the age at

which the CDC says people are at high risk from COVID-19.




                                         3
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4020 Filed 06/16/20 Page 4 of 7




      Moreover, Cotton’s asthma appears more significant than the government

suggests. He takes daily medication for asthma and additionally has an “emergency”

inhaler that he uses regularly. His asthma has been a well-documented problem since

the time of sentencing. PSR ¶ 47.

       This Court should find that the combination of Cotton’s health problems and

the conditions at FCI Morgantown represent an extraordinary and compelling reason

for release.

      3. The government’s analysis of Cotton’s danger to the community is
         unpersuasive.

      The government also argues that Cotton is a danger to the community if

released, relying primarily on the nature of the underlying offense. (R. 437, Gov.

Resp., PgID 3778–80.) But the government does not acknowledge that this Court

has released four of Cotton’s codefendants, convicted of involvement in the same

drug conspiracy. Nor does it dispute that Cotton’s role in the conspiracy was

substantially more minimal than that of codefendants Ronald Miller and Ramel

Howard, who were already released by this Court.

      As this Court discussed most recently with codefendant Ronald Segars, the

“crimes were serious, but the quality of his time in prison has shown that he has the

educational and correctional tools to live a life apart from crime.” Segars, 2020 WL

3172734, at *4. The same is true of Cotton. He has no disciplinary infractions in
                                         4
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4021 Filed 06/16/20 Page 5 of 7




custody and engaged in significant programming in prison, including re-entry

classes tailored to military veterans.

      The government argues, without basis, that Cotton is “unrepentant” and “there

is little reason to believe that he will abide by the law if released.” (R. 437, Gov.

Resp., PgID 3779.) But this argument ignores several facts. This was Cotton’s first

conviction in more than 15 years, his first prison term, his federal conviction, and

his first conviction for any type of drug offense. He entered a timely guilty plea, and

would have been safety valve eligible if he had proffered. He had a criminal history

score of zero. Cotton complied with bond conditions for more than two years, and

he will be placed on supervised released if released by this Court. His age and health

conditions give him substantial reasons to comply with supervision rather than

jeopardize his safety by risking violating his terms of supervision. He also has

supportive family willing and able to support his re-entry. This Court should not

hesitate to order his compassionate release.




                                          5
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4022 Filed 06/16/20 Page 6 of 7




                                  Conclusion

      Elliott Cotton respectfully requests compassionate release.

                                             Respectfully Submitted,

                                             FEDERAL DEFENDER OFFICE

                                             s/Benton C. Martin
                                             Benton_Martin@fd.org
                                             Attorney for Elliott Cotton
                                             613 Abbott St., Suite 500
                                             Detroit, MI 48226
                                             Phone: 313-967-5832

Dated: June 16, 2020




                                         6
Case 2:16-cr-20222-AJT-RSW ECF No. 441, PageID.4023 Filed 06/16/20 Page 7 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 16-20222

                   v.                          District Judge Arthur J. Tarnow

ELLIOTT COTTON,

                   Defendant.
                                       /

                          CERTIFICATE OF SERVICE

     I certify that on June 16, 2020, I filed the foregoing paper with the through the
court’s electronic docketing system, which will send notification to opposing
counsel of record.

                                               /s/Benton C. Martin




                                           7
